 DECISIONS OF NATIONAL LABOR RELATIONS BOARDE. I. du Pont de Nemours & Company, Inc. andMartinsville Nylon Employees' Council Corpo-ration. Case 5-CA-133377 March 1984DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSZIMMERMAN AND HUNTEROn 22 September 1982 Administrative LawJudge Harold Bernard Jr. issued the attached deci-sion. The Respondent filed exceptions and a sup-porting brief, and the Charging Party filed an an-swering brief to the Respondent's exceptions.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions' and briefs andhas decided to affirm the judge's rulings, findings,and conclusions to the extent consistent herewith,to amend his remedy, and to adopt his recommend-ed Order, which is modified to reflect the amendedremedy.The judge found that the Respondent violatedSection 8(a)(5) and (1) of the Act by failing to pro-vide the Union with relevant information duringcollective-bargaining negotiations concerning vend-ing machine and cafeteria price increases. He alsofound that no valid impasse in bargaining wasreached because of the Respondent's antecedentunlawful conduct. We agree with those findingsand further agree with his recommended remedyrequiring the Respondent to furnish the informationrequested and bargain, on request, with the Unionconcerning vending machine and cafeteria pricechanges which have been made and are to bemade.The judge also found that the Respondent,having relied on an invalid impasse to allow and in-struct the implementation of food price increases,unilaterally changed employment conditions in vio-lation of Section 8(a)(5) and (1) of the Act. TheRespondent excepts to this finding, arguing that an8(a)(5) unilateral change violation could not arisebecause, under the Supreme Court's opinion inFord Motor Co. v. NLRB, 441 U.S. 488 (1979), bar-I In its answering brief, the Charging Party asserted that the Respond-ent's exceptions should be "disregarded" for lack of compliance with Sec.102.46(b) of the Board's Rules. While the Respondent's exceptions do notdirect the reader to the excepted-to page and line of the judge's decision,the exceptions essentially quote the excepted-to findings and conclusionsand the brief sets forth its argument with references to the decision andtranscript. We therefore find the Respondent's exceptions, considered to-gether with its brief, to be in substantial compliance with Sec. 102.46(b)of the Board's Rules. We further note that the Charging Party seemedfully apprised of the issues, as reflected in the argument in its answeringbrief.gaining to impasse is not required before implemen-tation of food price increases. We agree with theRespondent that the established precedent pre-cludes a finding of an 8(a)(5) unilateral change vio-lation under the circumstances presented here.2The Respondent contracts with Macke Companyto provide cafeteria and vending machine servicesat its Martinsville plant, as well as at other DuPont plants. The contract for Martinsville providesthat Macke may establish prices subject to reviewby Du Pont prior to price changes. Du Pont re-ceives a percentage of Macke's gross receipts andDu Pont has the right to audit Macke's receiptsand records. Because of the rotating shift operationat the Martinsville plant and its distance frompublic eating facilities, the approximately 2700 em-ployees are effectively limited to using the in-plantcafeteria and vending machines. The Union hasbeen recognized by the Respondent as the collec-tive-bargaining representative of its employees inan appropriate unit, and the Union and the Re-spondent have been parties to successive collective-bargaining agreements. In January 1981 Macke no-tified Du Pont that it was seeking to raise theprices on approximately 140 food items. The Re-spondent advised the Union of Macke's notificationand thereafter eight bargaining sessions were heldbetween the Respondent and the Union from 26February to 13 April 1981. The price increaseswere implemented, in the absence of agreement be-tween the parties, on 13 April 1981.We have consistently held that prices chargedemployees for in-plant cafeteria and vending ma-chine services are a mandatory subject of bargain-ing. Rockwell International Corp., 260 NLRB 1346(1982); Ford Motor Co., 230 NLRB 716 (1977);Ladish Co., 219 NLRB 354 (1975); Package Ma-chinery Co., 191 NLRB 268 (1971); McCall Corp.,172 NLRB 540 (1968); Westinghouse Electric Corp.,156 NLRB 1080 (1966). The Board's position onthis issue was upheld by the Supreme Court in theFord Motor Co. case. However, from the time werecognized in-plant cafeteria and vending machineprices as a mandatory subject of bargaining, wealso recognized that the particular nature of thissubject warranted a particular type of bargainingobligation. Thus, in Westinghouse Electric Corp.above at 1081, we found an 8(a)(5) violation be-cause the respondent rejected the union's requestfor bargaining about price changes, but we did not2 Member Hunter agrees with his colleagues that the Respondent didnot violate Sec. 8(a)(5) by unilaterally increasing food prices. Since thejudge's finding to the contrary is thus reversed, Member Hunter finds itunnecessary to pass on the propriety of the judge's sua sponte finding thisviolation in the absence of any specific allegation by the General Coun-sel.269 NLRB No. 924 E. I. DU PONT & CO.adopt the administrative law judge's rationale thatthe violation also stemmed from the respondent'sfailure to notify the union of proposed pricechanges. We stated that "it does not follow [fromour agreement that cafeteria food prices were amandatory subject of bargaining] that Respondentwas required to bargain about every proposedchange in food prices before putting such changein effect." We further stated:Because of the nature of the restaurant busi-ness-the constant and frequently sharp fluctu-ation in the cost of food ingredients, the largenumber of individual items sold, and changesin menus-it is impracticable to require consul-tation with a union before each change in theprice of any of the products sold. It is suffi-cient compliance with the statutory mandate,we believe, if management honors a specificunion request for bargaining about changesmade or to be made.Our decision, we explained, did not require the re-spondent therein or the cafeteria operator to re-scind price increases, but only to meet with theunion, when requested, to discuss increases in agood-faith effort to reach agreement. In Ladish Co.,above at 356-357, we repeated and explained that:...the Board has recognized that an employ-er who effectively controls the prices chargedhis employees at in-plant eating facilitiescannot practicably be required to consult witha union before he changes the price of anyitem of food. Rather, our view, which wethink is a reasonable one, is that the statute im-poses on such an employer the narrower obli-gation to honor a specific union request forbargaining about changes made or to be made.[Emphasis added.]Corresponding to this position, in setting forth ourremedy for the failure to bargain over food prices,we have required respondents to bargain on pricechanges only after they are "effectuated unilateral-ly"3or "determined unilaterally" and on a request3 This language derives from the Fourth Circuit's initial opinion en-forcing the Board's decision in Westinghouse Electric Corp. See Westing-house Electric Corp. v. NLRB. 369 F.2d 891, 895 (1966), revd. en banc 387F.2d 542 (1967). In that opinion, it was stated that:.the Board has, in this case, limited its order by the express res-ervation that the employer need not bargain over proposed price in-creases in advance, but need discuss such price changes only afterthey are effectuated unilaterally and upon a specific request of theunion.The language was first repeated by the administrative law judge inMcCall Corp., above at 550, and summarily adopted by the Board in thatcase.of the union involved. Rockwell International Corp.,above at 1348; Ford Motor Co., 230 NLRB at 718;and Ladish Co., above at 359. We have also reject-ed requests for rescission of unilaterally implement-ed price increases by quoting from and citing Wes-tinghouse Electric Corp. See Rockwell InternationalCorp., above at 1348. And, finally, the SupremeCourt responded to expressed concerns about anysmall changes in prices triggering the obligation tobargain by setting forth the Board's position, i.e.,the above-cited language from Westinghouse Elec-tric Corp. concerning compliance with the statutorymandate.Accordingly, in view of our reiterated positionthat the bargaining obligation concerning cafeteriaand vending machine prices arises after such pricesare unilaterally effectuated or determined and thuspermits implementation of price changes beforebargaining to impasse, we do not affirm the judge's8(a)(5) unilateral change finding.4AMENDED CONCLUSIONS OF LAWDelete Conclusion of Law 4 and renumber Con-clusion of Law 5 accordingly.AMENDED REMEDYThe judge recommended that, on the Union's re-quest, employees be made whole for the food priceincreases instituted on 13 April 1981, and that, onthe Union's request, pre-13 April 1981 prices bereinstituted. This recommendation was to remedythe 8(a)(5) unilateral change violation. Because wehave not affirmed the finding of an 8(a)(5) unilater-al change violation, we do not adopt such aremedy. Moreover, we find that the remaining rec-ommendation, requiring the Respondent to furnishthe Union with the requested information relevantto the Union's bargaining responsibilities and re-quiring the Respondent to bargain on request aboutcafeteria and vending machine price changes whichhave been made and are to be made, appropriatelyremedies the violation which we have found and isin accord with existing precedent. Ford Motor Co.,230 NLRB at 719.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge as modified below and orders that the Re-spondent, E. I. du Pont de Nemours & Company,Inc., Martinsville, Virginia, its officers, agents, suc-4 The issue of unilateral changes in food prices made during the termof a collective-bargaining agreement which specifically covers the subjectof those prices is not involved here.25 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcessors, and assigns, shall take the action set forthin the Order as modified.I. Delete paragraph l(b).2. Substitute the following for paragraph l(c)and reletter that paragraph as l(b):"(b) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act."3. Delete paragraph 2(b) and reletter the subse-quent paragraphs accordingly.4. Substitute the attached notice for that of theadministrative law judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which both sides had the oppor-tunity to present evidence, the National Labor Re-lations Board has found that we violated the lawand has ordered us to us to post this notice andabide by its terms.WE WILL NOT refuse, on request, to bargain col-lectively in good faith with Martinsville NylonEmployees' Council Corporation, as the exclusiverepresentative of all employees in the bargainingunit described below, with respect to changes incafeteria and vending machine prices made or to bemade. The bargaining unit is:The unit of employees represented by theUNION shall be all the employees at thePlant, excluding confidential clerks and ste-nographers, graduate trainees, co-op andsummer students, engineers and chemists intraining, nurses, guards, Limited Service em-ployees, employees designated as relief super-visors, employees classified as exempt underthe Fair Labor Standards Act, all supervisoryemployees with the rank of supervisor andabove, and all other supervisory employeeswith authority to hire, promote, discharge, dis-cipline, or otherwise effect changes in thestatus of employees, or effectively recommendsuch action.WE WILL NOT refuse, on request, to furnish Mar-tinsville Nylon Employees' Council Corporationwith information concerning food prices at cafete-rias located at other Du Pont plants and servicedby Macke Company, including price surveys, listsof current prices at other plant cafeterias, and otherinformation relevant to neogotiations on this sub-ject.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them by Sec-tion 7 of the Act.WE WILL furnish Martinsville Nylon Employees'Council Corporation with information concerningfood prices at cafeterias located at other DuPontplants and serviced by Macke Company, includingprice surveys, lists of current prices at other plantcafeterias, and other information relevant to negoti-ations on this subject.WE WILL, on request, bargain collectively ingood faith with Martinsville Nylon Employees'Council Corporation, as the exclusive representa-tive of all employees in the bargaining unit de-scribed above, with respect to changes in cafeteriaand vending machine prices made or to be made.E. I. DU PONT DE NEMOURS & COM-PANY, INC.DECISIONSTATEMENT OF THE CASEHAROLD BERNARD, JR., Administrative Law Judge.This case was tried on June 9, 1982, in Martinsville, Vir-ginia, pursuant to a complaint issued on October 9, 1981,alleging that the Respondent refused to provide theUnion with relevant information during the parties' ne-gotiations concerning cafeteria food prices, thereby vio-lating Section 8(a)(5) and (1) of the Act. The Respond-ent's answer admits procedural and jurisdictional allega-tions in the complaint, but denies that the informationsought by the Union is relevant.On the basis of the entire record, including the de-meanor of the witnesses and consideration of the briefsfiled by the parties, I make the followingFINDINGS OF FACTI. JURISDICTIONAs alleged in the complaint and admitted by the Re-spondent, I find that the Respondent, a Delaware corpo-ration, engaged, inter alia, in the manufacture of nylonyarns at its plant in Martinsville, Virginia, where it annu-ally receives products valued in excess of $50,000 pur-chased directly from suppliers located outside the Stateof Virginia, is an employer engaged in commerce withinthe meaning of Section 2(2), (6), and (7) of the Act. Con-cededly, the Union is a labor organization within themeaning of Section 2(5) of the Act and I so find.The complaint allegation that various representativesfor the Respondent during the course in negotiations de-scribed below are agents and supervisors acting on theRespondent's behalf within the meaning of Section 2(11)of the Act is also admitted and so found. Further, thecomplaint allegation that the Union has been, and is, theexclusive bargaining representative for employees in aunit appropriate for collective bargaining at the Martin-26 E. I. DU PONT & CO.ville, Virginia plant pursuant to a series of collective-bar-gaining contracts is admitted by the Respondent.II1. THE UNFAIR LABOR PRACTICESThe Respondent runs a nylon yarn-making plant inMartinsville, Virginia, where the 2,700 employees in thebargaining unit are represented by the Union-which hasbeen the employees' bargaining representative for 40years.Because of rotating shifts requiring employee presenceat or near the plant, as well as the distance from theplant of public eating facilities, some 3 or 4 miles, theemployees' options at meal times are limited for all prac-tical purposes to using Du Pont's plant cafeteria-theonly eating facility on the plant site. It is undisputed thatin practice, the employees do use this cafeteria, wherehot and cold meals, as well as vending machines, areavailable within its 5,000 square-foot area, and that it isvery rare that any employee travels off premises to use apublic restaurant.The cafeteria is operated by Macke Company under alease contract arrangement with Du Pont providing forthe payment to Du Pont of a percentage of Macke'sgross receipts-which percentage increases whenMacke's income reaches the million-dollar level-but inany event, calls for a $4,000-per-month minimum. DuPont, the record shows, has the right to, inter alia, auditMacke's receipts and provides for lighting, maintenanceof equipment, refrigeration, furnaces, and dishwashers.Regarding any increases in cafeteria food prices, theissue herein, the lease contract provides that Macke hasthe right to establish prices subject to review by DuPont prior to such changes. (G.C. Exh. 2, art. IV.) It isclear that in practice Du Pont exercises considerableforce amounting to determinative authority, if you like,over Macke's price changing. Thus, Du Pont has, in thepast, granted permission to Macke before the latter im-plemented any changes, and in the present case "instruct-ed" Macke it could go ahead with the disputed price in-creases. Moreover, it is undisputed that Du Pont has ex-ercised the power to delay price changes and could, if itwished, decide to absorb Macke-requested price in-creases into its own percentage of gross receipts therebysaving employees increased prices. Clearly, Du Pont'sright to terminate the lease contract would also exert aconsiderable influence on Macke's attitude toward DuPont's view of any proposed price increases. (G.C. Exh.2, art. XX.) Finally, I note that, as shall be discussed fur-ther below, it was Du Pont that invited the Union to"negotiate" the proposed price increases, which is an ex-press acknowledgement by Du Pont itself that it indeedhas control over such subject matter. Any suggestionthen, that, as a result of the above lease-contract clauseDu Pont had a lesser obligation in negotiations with theUnion over food prices because such subject was withinMacke's province of authority and outside Du Pont's, ismeritless.As a further preliminary before examining the parties'negotiations, it is instructive to note that the terms in theMacke-Du Pont contract-executed in 1976-and gov-erning the respective rights of those parties were negoti-ated by a Du Pont Company regional purchasing officewhich also negotiates such contracts in other Du Pontplants.The NegotiationsNegotiations between the Union and Du Pont overcafeteria food prices at the Martinsville plant are nothingnew. The uncontradicted testimony of Union PresidentHarold Goad shows that prior to the instant negotiationsbeginning on February 26, 1981, and extending to April13 the same year, these parties previously met for negoti-ations concerning cafeteria food price increases in De-cember 1979.Du Pont called this meeting following a request byMacke to increase prices on some five or seven items.During the meeting Roland Wilkens, then industrial rela-tions supervisor, informed the Union, "He just said thatthey had run a survey and found that the Martinsvilleplant was paying lower food prices than some of theother plants that had been in the survey." Goad testifiedthat Wilkens produced a letter from Macke to Du Pontjustifying the price increases and referring to suchsurvey. (G.C. Exh. 4.) The letter states, inter alia, whiledescribing efforts to keep prices down that, "In a recentsurvey with other Du Pont Plants it is quite obvious thatour prices [at the Martinsville plant] on most items arewell below theirs." After considering the matter, theUnion agreed to the proposed increases a week later.The parties again had occasion to meet on this generalsubject in July 1980 with the result that an agreementwas reached to raise various prices and also, to make im-provements in vending machine services.The series of negotiations concerning the subjectmatter of price increases leading to the present casebegan on February 26, 1981, and consisted of eight meet-ings convened specifically to discuss 10-letter pages ofprice increases proposed by Macke in a letter to Du Pontdated January 20. (G.C. Exh. 5.) For present purposes, itsuffices to summarize the first five of those meetings,held on February 26 and March 3, 11, 18, and 31, inbrief, by noting that the first meeting mainly was devot-ed to Du Pont presentation of Macke's proposed in-creases and justification of same in the form of a compar-ison sheet denoting current Macke costs compared tocosts on July 30, 1980. (G.C. Exh. 6.) In the second andthird meetings, the Union voiced concern over foodquality and vending services and opposed the increases,which Du Pont defended in part by indicating Mackewas not making much money on some types of food andsold only what was profitable. In the fourth meeting, theUnion requested, inter alia, a copy of the Macke-DuPont agreement and made proposals for a microwaveoven and refrigerator. At the fifth meeting on March 31,the Union was given a copy of the above contract andagreed to two vending machine and cafeteria items, butthere was no agreement on any further price increases.It is within the time frame covering the last threemeetings that the question central to this case arises.While going through union files in preparation for thesixth meeting to be held April 8, Union President Goadand others came across the December 1979 letter refer-ence to a survey of prices. made at other Du Pont plants,27 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwhich had been used by Du Pont officials in negotiationsat that time to justify proposed increases in cafeteriafood prices, at the Martinsville plant, as described herein-above. The Union decided it needed that information-prices at other Du Pont plants serviced by Macke-andprepared a request to make at the next meeting. Sometime before that meeting occurred the Union had occa-sion to meet with management in a regularly scheduled"monthly meeting" during which a conversation aboutvending machine prices led to the observation by one ofthe participants that the Union and Du Pont were in ne-gotiations concerning cafeteria prices. According to theundenied testimony of Goad, during such meeting at-tended by Plant Manager Kenneth Steuber and AssistantPlant Manager Ferrante (as well as Goad and otherunion representatives) mention was made of the surveyinformation whereupon, Goad testified, Steuber stated,"We have some information like that occasionally,"adding he did not know if he had that up to date or not.Steuber, it should be noted, was plant manager duringthe December 1979 negotiations at which time Du Pontrelied on the survey of food prices at other Du Pontplants to justify the price increases being proposed then.His testimony on the point was similar to Goad's.At any rate, the Union followed through on earlier in-tentions and, at the sixth meeting on April 8, Union VicePresident Leon Cassidy submitted a request to IndustrialRelations Supervisor Johnny Watkins for informationconsisting of the prices charged by Macke at other DuPont plants, informing Watkins the union request wasmade because such information would help the Unionformulate a proposal. Cassidy further testified withoutcontradiction that the Union, in this connection, in-formed Du Pont that it thought prices at Du Pont'sWaynesboro plant were lower than those charged at theMartinsville plant. Cassidy recalled that company repre-sentatives seemed receptive to the request at that time.At the seventh meeting on April 9, President Goadagain asked for the information requested by the Unionthrough Cassidy at the previous meeting. Goad explainedto the Respondent's representatives that the informationwas relevant pointing to the 1979 negotiations, becausethe Union needed it, "in order to sit down and look withthe other information we had received from them inorder to make some kind of counterproposal to them onthe price increase." Company Representative Watkins,according to Goad, responded that it was not availablefor negotiations, and asked if the Union had anythingelse on any counterproposals. Goad replied, "not withoutthe information." Whereupon, Matthews announced theparties had reached an impasse and that the Companywas going to go ahead and implement the price in-creases.Industrial Relations Supervisor Watkins did not con-tradict the testimony above in any substantial respects. Infact his account is highly corroborative to this point, ofthe Union's version in events. Watkins testified in factthat the Union requested prices from other locations asearly as the April 8 meeting and that he admitted seeingin the past some information from other locations butthat he did not think he had anything up to date, laterstating to the Union he did not consider such informationrelevant. To further questioning he admitted seeing suchinformation on three or four plants in 1978 and 1979-which he later discarded as old. Watkins testified that hetold the Union, in defending his refusal to furnish the in-formation, that Macke's services at Martinsville may bedifferent from the service it renders elsewhere and thatMacke had not used such information as a basis for thepresently proposed increases. Watkins recalls the Unionasking if there was impasse and that he stated "correct."Reacting swiftly to the Company's assertion of im-passe, and its intention to allow the price increases to gointo effect on April 13, the Union by hand-deliveredletter the same day to Watkins protested Du Pont's re-fusal to furnish the information, restated in depth the rea-sons such information was relevant to the Union in nego-tiations, and specifically asserted that, in the Union'sview, negotiations were not at impasse, repeating its re-quest for the information as such was "necessary for theUnion to formulate proposals," and asking the Companyto reconsider the decision to have the price increases im-plemented. (G.C. Exh. 7.) This letter's clear import, interalia, is to request further bargaining over the price in-creases proposed.In response to the Union's letter, the Company calleda meeting on April 13, which the Union attended andduring which Watkins reviewed negotiations but refusedto furnish the requested information, repeating that itwas not relevant. Significantly, at the same time, Wat-kins, as described by Union President Goad, stated thatthe price increases that Macke was asking for were inline with other plants. Watkins admits the first part ofthe above sentence, viz, that the price increases thatMacke was asking for were in line-but testified that hecompleted that sentence by saying "with other eating es-tablishments in our area." Under Goad's version, ofcourse, Watkins, in the same breath when he said the re-quested information was not relevant, would be demon-strating its relevancy by defending the increases as beingin line with other plants. Nevertheless, it is Goad's ver-sion that I adopt as the reliable account over Watkins.There was no hint whatsoever in the parties' relationshipand contacts regarding price increases in the Martinsvilleplant over the several years involved to the cost of foodin local restaurants yet there were a significant numberof occasions when references were made to food pricesat other Du Pont plants serviced by Macke-referencesmade right up to the meeting on April 13. It wouldtherefore not be a reasonable likelihood that, in defenseof the price increases at the plant, Watkins for the firsttime would shift the Company's defensive ground to to-tally unfamiliar territory and for the first time-when theparties were arguing over the production of price figuresat Du Pont plants-make the argument that the price in-creases proposed by Macke were in line with public res-taurants. This conclusion seems further supported by theview that such an argument would foreseeably carrylittle weight given the significant differences in overheadexpenses obtaining at public restaurants and Du Pontplant cafeterias, as well as by the fact, admitted by Wat-kins under closer questioning, that he had not, in fact,made any survey of such local restaurant prices and thus28 E. I. DU PONT & CO.could not have reasonably hoped to succeed in makinghis point. On the other hand, the version tendered byGoad is favored by greater likelihood when placed intothe scheme of things as Watkins might well have expect-ed he could short circuit the Union's request for informa-tion by attempting to establish that such informationwould not be of any use to the Union since the priceswere in line with other plants anyway. Since, in addition,I found Watkins' testimony concerning the incompletemanner in which the Respondent "reviewed" Macke'sprice increases for justification unreliable, I am furtherinclined to adopt Goad's version of events. Even wereone to conclude that such a reference as described byWatkins had been made, it is clear that comparison pric-ing was then a large factor on the bargaining table.There was no agreement reached that day and, not-withstanding that the Respondent and the Union had notagreed to the price increases, they were implementedthat day, April 13.Analysis and ConclusionsThe governing principles in deciding whether an em-ployer is required to furnish the union with informationare well established and require little restatement herein.The answer depends on whether, broadly viewing theterm, the information is relevant and reasonably neces-sary to the union's bargaining responsibilities. Under thesettled view, it is enough that it would be probable thatthe desired information was relevant to require its pro-duction. NLRB v. Truitt Mfg. Co., 351 U.S. 149 (1956);Acme Industrial Co., 385 U.S. 432 (1967); Curtiss-WrightCorp., 347 F.2d 61 (3d Cir. 1965); J. I. Case Co. v.NLRB, 253 F.2d 149 (7th Cir. 1958); and Weber Veneer& Plywood Co., 161 NLRB 1054 (1966). A corollary isthat the General Counsel need not establish unquestion-able relevancy or dispositive force therein for negotiatingbetween the parties, it being sufficient that the informa-tion have a potential relevance. Western MassachusettsElectric, 228 NLRB 464 (1977). With reference to the re-quested information in the present case, since such infor-mation pertained to nonunit matters, the burden lay onthe Union to establish such relevancy, but it is clear nounusual or heightened standard of relevancy applies tononunit information, it being sufficient that it be consid-ered relevant and potentially helpful. Press DemocraftPublishing Co., 237 NLRB 1335 (1978), and cases citedtherein.Relevance and necessity in turn logically depend onthe bearing of the matter sought to apparent issues orproblems in the specific case, keeping in mind, as well,that the union must not be unlawfully thwarted in its re-sponsibility to "intelligently perform its statutory func-tion of evaluating Respondent's proposals and formulatingcontract proposals of its own [emphasis added]." NorthwestPublications, 211 NLRB 464, 465 (1974). It is clear also,that plant cafeteria prices and services in situations likethe instant one are mandatory subjects of bargainingunder Section 8(d) of the Act. Ford Motor Co., 230NLRB 716 (1977), and cases cited therein.Turning to the facts in this case, it is striking to notethat Du Pont, itself, placed before the Union the factthat cafeteria prices at other Du Pont plants figuredheavily in its defense of raising prices at Martinsvillewhen, in prior negotiations in 1979, it relied on such in-formation gathered in a survey to support the argumentthat Martinsville cafeteria prices were lower than those atother Du Pont plants, and then again in the 1981 negotia-tions relied on such type information when Watkins tookthe position that Martinsville plant prices were in linewith prices at other Du Pont plants. The Companyhaving clearly presented and strongly relied on such in-formation to support the proposed price increases not-withstanding its disclaimer on one occasion to the con-trary in negotiations with the Union, it follows that theUnion was then entitled to such information in order toevaluate the Respondent's proposals and formulate itsown counterproposals. Northwest Publications, supra.Given Du Pont's manifestations in its conduct that its de-fense for increasing Martinsville plant prices was basedon and influenced by prices at nonunit plants, it followsthat information regarding such prices is relevant andnecessary to the Union's performance of its responsibil-ities in the Martinsville plant negotiations. Lamar Out-door Advertising, 257 NLRB 90 (1981).The record in such respects establishes the necessityfor such information to enable the Union to analyze thereasonableness in the Respondent's proposals and to for-mulate its own counterproposals. Thus, the testimony of-fered by the Union indicates specifically that a lower orhigher price comparison with other Du Pont cafeteriascould directly influence the Union's response to DuPont's proposals; in fact, the Respondent's plant manageradmitted in response to questioning that the Union couldargue that lower prices at other plants would warrantlesser prices at Martinsville. At any rate, since the Re-spondent had placed the issue of other plant cafeteriaprices in contention, information concerning such subjectwas clearly relevant to the negotiations on such addition-al basis. See Western Massachusetts Electric Co. v. NLRB,573 F.2d 101 (Ist Cir. 1978), and Teleprompter Corp. v.NLRB, 570 F.2d 4 (Ist Cir. 1977).Du Pont, I find, clearly violated Section 8(a)(5) and(I) of the Act when it refused to furnish such relevantinformation to the Union despite the Union's repeated re-quests accompanied by supporting valid reasons.Du Pont's unlawful conduct extended beyond its un-warranted conduct in refusing the Union's request forrelevant information when it instructed Macke it couldproceed to implement the price increases effective April13, without having secured the Union's agreement tosuch change in existing employment conditions, therebyunilaterally changing said conditions. This result followsfrom the fact that Du Pont could not rely on an impassecreated by its own unlawful conduct as an excuse to uni-laterally change existing cafeteria food prices. Accord-ingly, when Du Pont failed to bargain in good faith withthe Union over such prices by refusing to furnish theUnion with relevant information, such unlawful conductprevented a valid impasse-which can justify unilateralaction-from arising. Atlas Metal Parts Co., 252 NLRB205, 223 (1980); Inta-Roto Inc., 252 NLRB 764, 768(1981); and Newspaper Printing Corp., 232 NLRB 291(1977). I therefore conclude Du Pont further violated29 DECISIONS OF NATIONAL LABOR RELATIONS BOARDSection 8(a)(5) and (1) of the Act by the unilateralchange in employment conditions resulting from the in-creased cafeteria food prices,' and a remedy for this vio-lation as well shall be recommended pursuant to requestby counsel for the Charging Party. Stokely-Van Camp,259 NLRB 961, 963 fn. 14 (1982);2 Peat Mfg. Co., 251NLRB 1117 (1980); Weyerhaeuser Co., 251 NLRB 574(1980); and Norton Concrete Co., 249 NLRB 1270, 1274(1980).CONCLUSIONS OF LAW1. E. I. du Pont de Nemours & Company, Inc., is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2. The Union is a labor organization within the mean-ing of the Act and has been and is the exclusive bargain-ing representative of employees in the following unit ap-propriate for the purposes of collective bargaining as de-scribed in the parties' collective-bargaining agreement:The unit of employees represented by the UNIONshall be all the employees at the Plant, excludingconfidential clerks and stenographers, graduatetrainees, co-op and summer students, engineers andchemists in training, nurses, guards, Limited Serviceemployees, employees designated as relief supervi-sor, employees classified as exempt under the FairLabor Standards Act, all supervisory employeeswith the rank of supervisor and above, and all othersupervisory employees with authority to hire, pro-mote, discharge, discipline, or otherwise effectchanges in the status of employees, or effectivelyrecommend such action.3. The Respondent, by refusing to furnish the Union,on the Union's request, with relevant information con-cerning negotiations over proposed price increases forfood and other items at the Martinsville, Virginia plantcafeterias during the period February 26 to April 13,1981, has failed to bargain in good faith with the Unionthereby violating Section 8(a)(5) and (1) of the Act.4. The Respondent, by allowing and instructing theimplementation of price increases of food and other itemsat the Martinsville, Virginia plant cafeteria effectiveApril 13, 1981, without first bargaining in good faithwith the Union, on the Union's request for such bargain-ing, thereby unilaterally changed conditions of employ-ment in violation of Section 8(a)(5) and (1) of the Act.i The Respondent's defenses that the Union's bargaining requests forthe information were made in bad-faith jest and as a tradeoff for othergoals are not supported by the record nor would such latter point haveany legal significance to the issues in this case, as the tradeoff of propos-als is common in lawful collective-bargaining negotiations. The Respond-ent's contentions, in short, are irrelevant recriminatory defenses whichlack merit. Carpenter Sprinkler Corp., 238 NLRB 974, 983 (1978); andAmerican Gypsum Co., 231 NLRB 1291, 1299 (1972).2 Thus, this issue was fully litigated and is closely related to the "heartof the complaint." Furr's Cafeterias, 251 NLRB 879 (1980). More impor-tantly, the operative facts forming the basis for the violation are well es-tablished in the record and are nearly entirely admitted by the Respond-ent, Finally, the additional violation found herein emerges from the par-ties' entire series in negotiations which were prompted by the single sub-ject of increases in food prices, so that such violative conduct emergeswith particular clarity.5. The unfair labor practices affect commerce withinthe meaning of Section 2(6) and (7) of the Act.THE REMEDYThe Board has made clear in prior decisions involvingin-plant cafeterias that certain principles apply due to thenature of the restaurant business which constitute depar-tures or exceptions to the normal obligations imposed onemployees to notify and consult with incumbent bargain-ing representatives before changes in existing employ-ment conditions are determined. Thus, in WestinghouseElectric Corp., 156 NLRB 1080 (1966), the Board (at1081), noting restaurant operation dynamics decided itwould be "impracticable to require consultation with aunion before each change in the price of any of the prod-ucts sold." The Board then addressed what the obliga-tions in such price-changing situations are by stating, "Itis sufficient compliance with the statutory mandate, webelieve, if management honors a specific union requestfor bargaining about changes made or to be made [em-phasis added]." Subsequent cases affirmed this holding.Ford Motor Co., supra, and cases cited therein.The present case, wherein there is only a single unionrepresenting plant employees, and thus no great concernsneed be expressed over confusion arising from multiple-union negotiations on the subject; where employees,viewing their situation realistically are in a position akinto being captive patrons; wherein the business generatesover a million dollars in receipts annually with Du Pontsharing a substantial percentage of such receipts as wellas an additional percentage over the million-dollar markwith, in addition, a guaranteed minimum; and finallywhere Du Pont's control over daily maintenance oper-ations, audits of Macke's books, review of prices, demon-strates control over price changes, and its control flow-ing from its implicit considerable influence vis-a-visMacke decisions in this high income producing enterprisearising from its right to cancel the contract, all combineto make this case as strong or stronger for holding thatthe price increases herein were clearly mandatory sub-jects of bargaining as to which the former cited prece-dent applies.Thus, despite the Union's continuing desire to bargainover the price increases as manifested by its participationin such negotiations from February to April 13, 1981, aswell as by its letter of April 9, seeking continuing negoti-ations and protesting Du Pont's announced unilateralaction, announced April 9 and implemented April 13, DuPont instructed the earlier proposed increases, coveringsome 143 items and constituting substantial percentageincreases in prices, be placed into effect. The only legaljustification advanced in negotiations by Du Pont wasthat the negotiations were at an impasse, an impassewhich is hereinabove found invalid since it arose fromDu Pont's unlawful conduct in refusing relevant informa-tion to the Union.3By such conduct, the Respondent, itI It is clear, as well, that the Union had not been intransigent in priceincrease stituations either in the past, when it had accepted the Respond-ent's proposals, or in the present case, where it had agreed to some in-creases so that factually, as well, it could not be said that there was nohope for an agreement or that an impasse existed.30 E. I. DU PONT & CO.has been found, failed to meet its obligations under citedcases to bargain over price changes made, or, as is thecase here, to be made.Although the cited precedent, including Westinghouse,involved refusals by the employer to bargain occurringboth before and after changes in cafeteria prices were putinto effect, the remedy applied in these cases did not, asit happens, include an order to rescind such increases-even those effectuated unlawfully in the aftermath of aspecific request or conduct amounting to the same thingby the union for bargaining at a time when such changeshad not yet been effectuated and were in the to be madecategory. No express statement is contained in such caseswhy a remedy in the nature of a restoration of the statusquo ante, such as normally (aside from few exceptionsnot applicable herein) would apply to unlawful unilateralchanges was not applied therein. Turnbull Enterprises,259 NLRB 934 (1982).Rather, it appears that in Westinghouse, while address-ing the dissent, the majority noted, "We would note thatthe present decision does not require either Respondentor the cafeteria operator to rescind price increases."(Emphasis added.) Decisions following Westinghouse, in-cluding the Board's decision in Ford Motor Co., supra,cite the Westinghouse main holding that the bargainingobligation arises only on a request of the union, andremain silent as to why a restoration of the status quoante is omitted from the remedy.In the absence of any rationale expressly set forth inprior decisions against considering a remedy in thenature of an order aimed at restoring the status quo ante,I conclude there is no blanket restriction against suchremedy merely because a case arises involving in-plantfood prices and such remedy has not in such cases hith-erto been ordered or could be uncovered.In the present case, the Respondent's employees repre-sented by the Union have been saddled with substantialprice increases, in some 143 food and other items sinceApril 13, 1981, as a result of the Respondent's unlawfulconduct in allowing the price changes without fulfillingits bargaining obligations.4During this time period, asdictated by the Macke-Du Pont contract, Du Pont hasreceived a substantial guaranteed percentage (over 4 per-cent) of the unlawfully increased receipts (or $4,000 permonth whichever is greater), as well as 10 percent of theexcess over $1 million in gross receipts which will in-clude receipts by year's end increased by the food pricechanges (G.C. Exh. 2). Since the lowest prices discontin-ued by Du Pont's action constituted a benefit unilaterallydeprived employees in contravention of their rightsunder the Act to full representation in such matters, and,since said employees have been paying the costs for suchimproper conduct, it is only fair that Du Pont, I will rec-ommend, on the Union's request, make employees wholefor their losses arising from the discontinuance of theformer lower food prices during the period beginningApril 13, 1981, and the Respondent's compliance withthis recommended Order. This would not be an unfair4 It has already been determined herein that Du Pont exercises defacto control over food pricing in its plant cafeteria at Martinsville, Vir-ginia.burden on the Respondent, which enjoyed increasedincome from the price changes and was responsible forallowing the changes unlawfully. Nor would such aremedy impose an "undue" burden on Du Pont, whichhas the right to audit Macke's accounts and, therefore,could determine the extent of employee losses.5In addi-tion, it shall be recommended that, on the Union's re-quest, prices which were unlawfully increased be rolledback to those in effect on April 13, 1981, until such timeas the Union and the Respondent, on the former's re-quest, bargain about the changes to be made to an agree-ment or to the point .of a valid impasse. It shall also berecommended that the Respondent be ordered to furnishthe Union with information relevant to the Union's bar-gaining responsibilities as described herein and that theRespondent, on request by the Union, bargain in goodfaith concerning cafeteria price changes made or to bemade.6On these findings of fact and conclusions of law, andon the entire record, I issue the following recommend-ed7ORDERThe Respondent, E. I. du Pont de Nemours & Compa-ny, Inc., Martinsville, Virginia, its officers, agents, suc-cessors, and assigns, shall1. Cease and desist from(a) Failing to bargain collectively in good faith overcafeteria prices with Martinsville Nylon Employees'I While some complexity can attend such remedy's implementation,the responsibility for the situation in which the employees find them-selves is the Respondent's, which is free to pose satisfactory formulas inthe compliance stage, where, for example only, the parties might agree,with approval of the compliance officer, to lowering prices beyond therolled-back price level to an extent, and for a period, which would equalthe sum of the price increases paid by employees from April 13, 1981,until the rollback. Any sums found to represent the monetary losses fromthese increases by employees, which are not to be limited to Du Pont'sincreased income, but rather shall be represented by the entire amount ofprice increases, shall be subject to interest in accord with establishedprecedent. Florida Steel Corp., 231 NLRB 651 (1977); see, generally, IsisPlumbing Co., 138 NLRB 716 (1962).A possible means for determining the make-whole sum is to ascertainthe average percentage increase in prices for all items by using G.C Exh.6 and the attachment thereto. With this percentage in hand, it may fairlybe concluded that the gross receipts covering the period April 13, imple-mentation date, and the date rollback is effective will yield a fair and rea-sonable make-whole sum when multiplied by that percentage figure. Thequestion how to convey that sum back to employees-viz, which em-ployees are to get how much-is somewhat complicated by the nature ofthe cafeteria procedures themselves, and by the fact that nonunit person-nel also purchased meals there during this period. A reasonable and prac-tical solution would be to assume that the same ratio of unit to nonunitpersonnel continues to take meals in the cafeteria so that a price reduc-tion beyond rolled-back price levels to an extent and for a period of timeuntil the differences in the rolled-back prices and the further price reduc-tions equaled the make-whole sum would afford employees a fair approx-imate reimbursement of their losses flowing from the unlawful price in-creases. The expertise in the Board's compliance offces, at any rate,makes it reasonable to conclude that together with the parties' efforts,compliance can be achieved with fairness to all concerned.6 References herein to cafeteria prices include cafeteria food and vend-ing items.I If no exceptions are filed as provided by Sec. 102.46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec. 102.48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses31 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCouncil Corporation, as the exclusive bargaining repre-sentative of employees in an appropriate unit by refusingto provide, upon the Union's request, relevant informa-tion concerning such subject matter. The appropriateunit is:The unit of employes represented by the UNIONshall be all the employes at the Plant, excludingconfidential clerks and stenographers, graduatetrainees, co-op and summer students, engineers andchemists in training, nurses, guards, Limited Serviceemployes, employes designated as relief supervisors,employes classified as exempt under the Fair LaborStandards Act, all supervisory employes with therank of supervisor and above, and all other supervi-sory employes with authority to hire, promote, dis-charge, discipline, or otherwise effect changes inthe status of employes, or effectively recommendsuch action.(b) Failing to bargain collectively in good faith withthe Union by unilaterally allowing changes in cafeteriaprices.(c) In any like or related manner interfering with theefforts of the Union to bargain collectively on behalf ofemployees in the above-described unit.2. Take the following affirmative action which will ef-fectuate the policies of the Act.(a) Furnish the Union with the requested informationrelevant to negotiations over cafeteria prices as describedhereinabovesincluding cafeteria food and vending itemsand, on request, bargaining about price changes.(b) On the Union's request, reinstate the cafeteria foodand vending item prices unilaterally increased on April13, 1981, and make employees whole for any losses theyincurred as a result of such higher prices between April13, 1981, and the date prices are rolled back in themanner set forth in the section of this Decision entitled,"The Remedy."(c) Post at its plant in Martinsville, Virginia, copies ofthe attached notice marked "Appendix."9Copies of thenotice, on forms provided by the Regional Director forRegion 5, after being signed by the Respondent's author-ized representative shall be posted by the Respondentimmediately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to employees are customarily posted. Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material.(d) Notify said Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.s Including the survey or other information reflecting cafeteria pricescharged employees at other Du Pont plants as requested by the Unioni.e., information relevant for price comparison purposes in connectionwith the parties' February through April 1981 negotiations.I If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."32